Tenney, J.
— Alden Parker purchased the schooner St. Leon, of one Dealing, and paid therefor in notes given by him and the defendant as his surety, and cash, "a part of which he borrowed of the defendant, to whom he was also otherwise indebted.
Por the security of this liability and indebtedness, he caused the bill of sale of the schooner to be made from Dealing to the defendant. But the latter never had possession or control of the schooner, or had any thing to do with her; but she had always, after the purchase, been under the sole management of Alden Parker, who had received for himself the entire earnings thereof, and who called upon the plaintiff for the work, which is the alleged cause of action in this case, and employed him to do it, and the defendant was not known in the transaction.
The authorities on the question of the liability of those who are legal owners of vessels which are not in their possession or management, for repairs procured by those who have the entire control thereof, are not entirely uniform. But it is believed, that for a long time, the decisions have been in greater harmony. It may be regarded as settled, that “ ships and vessels, in this respect are now placed upon *492the footing of other chattels.” Cutler v. Thurlo, 20 Maine, 213. Numerous decisions sustain the doctrine, that the owner pro hac vice, is alone liable for repairs made for his benefit, and by his procurement. “ Mere legal ownership does not make any person liable for the ship’s debts.” Briggs v. Wilkinson, 7 Barn. & Cres. 30. “ The party for whose profit the ship is in reality employed at the time, has the benefit of the work done on board, and is liable to the tradesman who does it.” Reeve v. Davis, 1 Adol. & Ellis, 312; Leonard v. Huntington, 15 Johns. 298; Brooks v. Bondsey, 17 Pick. 441; Colson v. Bonzey, 6 Greenl. 474.

Plaintiff nonsuit'.

Shepley, C. J., and Rice and Appleton, J. J., concurred-